Citation Nr: 1403785	
Decision Date: 01/28/14    Archive Date: 02/10/14

DOCKET NO.  07-10 022A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a thoracic spine disability.

2.  Whether new and material evidence has been received to reopen a claim for  service connection for a cardiovascular disability claimed as hypertension.   

3. Whether new and material evidence has been received to reopen a claim for service connection for diabetes mellitus.

4.  Entitlement to service connection for an acquired psychiatric disorder. 

5.  Entitlement to service connection for residuals of a right foot injury. 

6.  Entitlement to service connection for left-sided rib cage disability. 

7.  Entitlement to service connection for arthritis. 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg


INTRODUCTION

The Veteran served on active duty from July 1959 to July 1961. 

This case was previously before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  In August 2011, the Board issued a decision that determined that new and material evidence had not been received to reopen claims for service connection for a thoracic spine disability and diabetes mellitus and denied service connection for a spinal (other than thoracic) disability.  This decision also found that that new and material evidence had been received to reopen a claim for service connection for an acquired psychiatric disorder.  In conjunction with this decision, the Board remanded the Veteran's petition to reopen a claim for service connection for a cardiovascular disability, the reopened claim of service connection for an acquired psychiatric disability, and claims for service connection for residuals of a right foot injury, left-sided rib cage disability, and arthritis. 

The Veteran appealed the August 2011 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2012, the Court issued a Memorandum Decision vacating the Board's decision insofar as it did not reopen the Veteran's claims of entitlement to service connection for a thoracic spine disability and diabetes mellitus, and remanded those claims to the Board for further proceedings consistent with the Court's decision.  [As the Veteran made no arguments to the Court with respect to the issue of entitlement to service connection for a spinal (other than thoracic) disability, the Court considered that claim to have been abandoned on appeal.  As such, this issue is not before the Board for further appellate review.]  

In October 2007, the Veteran cancelled his request for a hearing at the RO before a Decision Review Officer submitted in April 2007, and he has made no subsequent request for a hearing.     

In May 2013, the Board remanded these claims for additional development.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  In November 1978, the RO denied claims for service connection for, in pertinent part, thoracic spine disability and hypertension.  The Veteran was notified of this determination that same month, along with his appellate rights, and he did not appeal the decision; new and material evidence was not received within one year of the notice of this decision. 

2.  Evidence added to the record since the November 1978 rating decision is cumulative and redundant of the evidence of record at the time of the decision and does not raise a reasonable possibility of substantiating the Veteran's claims for service connection for a thoracic spine disability and a cardiovascular disability claimed as hypertension. 

3.  In December 1978, the RO denied service connection for diabetes mellitus.  The Veteran was notified of this determination that same month, along with his appellate rights, and he did not appeal the decision; new and material evidence was not received within one year of the notice of this decision. 

4.  Evidence added to the record since the December 1978 rating decision is cumulative and redundant of the evidence of record at the time of the decision and does not raise a reasonable possibility of substantiating the Veteran's claim for service connection for diabetes mellitus.  

5.  There is clear and unmistakable evidence that an acquired psychiatric disorder pre-existed service.  

6.  There is clear and unmistakable evidence that an acquired psychiatric disorder did not permanently increase in severity beyond the nature progression of the disease during service. 

7.  The competent and probative evidence of record weighs against a conclusion that the Veteran's pre-existing psychiatric disorder was aggravated by service.

8.  The competent and probative evidence weighs against a conclusion that residuals of a right foot injury, a left-sided rib cage disability, or arthritis are causally or etiologically related to any disease, injury, or incident during service; arthritis is not shown to a compensable degree within one year of separation of service.  


CONCLUSIONS OF LAW

1.  The November and December 1978 rating decisions are final.  38 U.S.C. § 4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1978). 

2.  New and material evidence has not been received to reopen the claims of entitlement to service connection for thoracic spine disability, a cardiovascular disorder claimed as hypertension, and diabetes mellitus.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  The presumption of soundness being rebutted with respect to such disability, an acquired psychiatric disorder pre-existed service.  38 U.S.C.A. § 1111 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304(b) (2013).

4.  An acquired psychiatric disorder was not aggravated by service.  38 U.S.C.A. §§ 1131, 1153, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2013).

5.  Residuals of a right foot injury were not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).

6.  A left-sided rib cage disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).

7.  Arthritis was not incurred in or aggravated by service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).  

   
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  The RO informed the Veteran of VA's duty to assist him in the development of evidence pertinent to his claims in a January 2006 letter issued prior to the initial unfavorable September 2006 rating decision which gave rise to this appeal.  This letter also advised the Veteran of the basis for the prior final denials and the evidence needed to reopen the claims for service connection for thoracic spine disability and diabetes mellitus, as required by Kent v. Nicholson, 20 Vet. App. 1 (2006).  As directed by the August 2011 Board remand, the Veteran was issued a letter in September 2011 that advised him of the basis of the prior final denial and the evidence needed to reopen the claim for service connection for  hypertension as required by Kent, supra.  Additionally, this letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  As the September 2011 letter was followed by readjudication in October 2012 and September 2013 supplemental statements of the case, the Veteran is not shown to be prejudiced by the timing of this notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect). 

Relevant to the duty to assist, the Veteran's service treatment records (STRs) and post service treatment records have been obtained and considered.  Also, and as requested in the August 2011 Board remand, the Veteran was afforded VA examinations in October 2012 addressing the claims for service connection psychiatric, right foot, and left-sided rib cage disabilities and arthritis.  Stegall v. West, 11 Vet. App. 268 (1998) (standing for the proposition that the Board is required to insure compliance with the instructions of it remands.)  

The October 2012 examinations are adequate to adjudicate the claims for service connection for psychiatric, right foot, and left-sided rib cage disabilities and arthritis.   In this regard, the reports from these examinations reflect that the VA examiners noted review of the record, to include the Veteran's STRs.  Psychiatric and physical examinations were completed, and the opinions rendered thereafter considered all of the pertinent evidence of record, to include the statements of the Veteran, and included complete rationale, relying on, and citing to, the records reviewed.  Moreover, the examiners offered clear conclusions with supporting data as well as reasoned psychiatric and medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  These examinations were otherwise in compliance with the instructions of the August 2011 remand.  Stegall, supra.  

While the Veteran was not provided with VA examinations addressing the petitions to reopen the claims for service connection for a thoracic spine disability, a cardiovascular disability to include hypertension, or diabetes mellitus, the duty for such does not arise until new and material evidence has been submitted.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(iii).  Thus, as the Board will determine below that the Veteran has not submitted new and material evidence to reopen the claims for service connection for a thoracic spine disability, a cardiovascular disability to include hypertension, and diabetes mellitus, there is no duty to provide the Veteran with VA examinations with respect to the petitions to reopen the claims for service connection for these disabilities.  Id.  

Finally, the Board has arranged for translations of the documents written in Spanish as directed by the September 2012 Court decision and, as directed by the May 2013 remand, contacted the Social Security Administration (SSA) to obtain any medical and administrative records pertinent to the Veteran.  Stegall, supra.  A June 2013 response from the SSA indicated that the records pertaining to the Veteran had been destroyed, and in a June 2013 response from the Veteran, he indicated that he had no SSA records.  While the Veteran in a September 2013 statement indicated that he was going to a local SSA office to obtain his records, given the response from the SSA in June 2013 that his records had been destroyed, the Board finds that any additional efforts to obtain these records would be futile.  In short, therefore, the Board will not further delay the adjudication of the Veteran's appeal by issuing another remand for the purpose of securing SSA records.   

Thus, the Board finds that VA has fully satisfied the duty to notify and assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Legal Criteria/Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including diabetes, cardiovascular disorders, and arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The United States Court of Appeals for the Federal Circuit clarified that the law providing for awards of service connection on the basis of continuity of symptomatology is limited to "chronic" diseases (such as arthritis) listed under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

When an issue is raised as to whether the disorder claimed by the Veteran pre-existed service, the governing law provides that every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities or disorders noted at the time of examination, acceptance, and enrollment into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that (1) an injury or disease existed before acceptance and enrollment into service (2) and was not aggravated by such service. See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  This statutory provision is referred to as the "presumption of soundness."  Horn v. Shinseki, 25 Vet. App. 231, 234 (2012). 

Therefore, where there is evidence showing that a disorder manifested or was incurred in service, and this disorder is not noted on the Veteran's entrance examination report, this presumption of soundness operates to shield the Veteran from any finding that the unnoted disease or injury preexisted service.  See Gilbert v. Shinseki, No. 11-2355, 2012 WL 5233422, at *6 (Vet. App. October 24, 2012); Bagby, 1 Vet. App. at 227; see also 38 C.F.R. § 3.304(b) ("Only such conditions as are recorded in examination reports are considered as noted."). 

This presumption is only rebutted where the evidence clearly and unmistakably shows that the Veteran's disability (1) existed before acceptance and enrollment into service and (2) was not aggravated by service.  See Wagner, 370 F.3d at 1096; Bagby, 1 Vet. App. at 227.  The two parts of this rebuttal standard are referred to as the "preexistence prong" and the "aggravation prong."  Horn, 25 Vet. App. at 234. 

The aggravation prong may be met by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner, 370 F.3d at 1096; see also 38 U.S.C. § 1153.  If this burden is met, then the Veteran is not entitled to service-connected benefits, and, conversely, where the presumption is not rebutted, the Veteran's claim is one for service connection, and not aggravation.  Wagner, 370 F.3d at 1096. Accordingly, no deduction for the degree of disability existing at the time of entrance shall be made if a rating is awarded.  Cf. 38 C.F.R. § 3.322 ("In cases involving aggravation by active service, the rating will reflect only the degree of disability over and above the degree of disability existing at the time of entrance into active service..."). 

Aggravation is not conceded where the disability underwent no increase in severity during service based on all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153 ; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995). 

Temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Thus, a lasting worsening of the condition-that is, a worsening that existed not only at the time of separation but one that still exists currently-is required.  Routen v. Brown, 10 Vet. App. 183, 189   (1997); Verdon v. Brown, 8 Vet. App. 529, 538 (1996). 

In Smith v. Shinseki, 24 Vet. App. 40, 45 (2010), it was clarified that the presumption applies when a Veteran has been "examined, accepted, and enrolled for service," and where that examination revealed no "defects, infirmities, or disorders." 38 U.S.C. § 1111.  Plainly, the statute requires that there be an examination prior to entry into the period of service on which the claim is based.  See Crowe v. Brown, 7 Vet. App. 238, 245 (1994) (holding that the presumption of sound condition "attaches only where there has been an induction examination in which the later-complained-of disability was not detected" (citing Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App 370, 374 (2002).  

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

A.  New and Material Evidence Claims

In November 1978, the RO denied claims for service connection for, in pertinent part, thoracic spine disability and hypertension.  The Veteran was notified of this determination that same month, along with his appellate rights, and he did not appeal the decision.  The record also does not reflect that new and material evidence was received during the one year appeal period following the notice of the November 1978 rating decision.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  The November 1978 denials of the claims for service connection for thoracic spine disability and hypertension are therefore final as to the evidence then of record, and are not subject to revision on the same factual basis.  38 U.S.C. § 4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1978). 

In December 1978, the RO denied service connection for diabetes mellitus.  The Veteran was notified of this determination that same month, along with his appellate rights, and he also did not appeal the decision.  The record also does not reflect that new and material evidence was received during the one year appeal period following the notice of the December 1978 rating decision.  See 38 C.F.R. § 3.156(b); Bond, supra.  Thus, the December 1978 denial of the claim for service connection for diabetes mellitus is final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C. § 4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1978). 

As the November and December 1978 rating decisions are final, new and material evidence must be received to reopen the claims for service connection for a thoracic spine disability, a cardiovascular disability claimed as hypertension, and diabetes mellitus for the Veteran to prevail.  38 U.S.C.A. § 5108.  Notwithstanding any determinations made in this regard by the RO in the October 2012 and September 2013 SSOCs, wherein the claims were adjudicated on a de novo basis, the question of whether new and material evidence has been received to reopen each claim at issue must be addressed in the first instance by the Board.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, this is where the Board's analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Jackson, 265 F.3d at 1369; Barnett, 83 F.3d at 1383. 

"New" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314   (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the Veteran in developing the facts necessary for his claim has been satisfied. See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 2002) (eliminating the concept of a well-grounded claim).

In Shade v. Shinseki, 24 Vet. App. 110, 120 (2010), the Court interpreted the phrase 'raises a reasonable possibility of substantiating the claim' as "enabling rather than precluding reopening."  The Court held that 38 C.F.R. § 3.159(c)(4)(iii) does not require new and material evidence as to each previously unproven element of a claim.  See Shade, 24 Vet. App. at 120.

Summarizing first the evidence previously of record at the time of the November and December 1978 rating decisions, such evidence consisted of the STRs, with an April 1961 STR reflecting complaints of thoracic spine pain.  The range of motion in the thoracic spine at that time was described as "good," and no diagnosis with respect to the thoracic spine was rendered at that time.  A thoracic spine x-ray in April 1961 was negative.  The STRs are otherwise silent for any treatment of the disabilities at issue, and the reports from the April 1961 separation examination were negative for any evidence of a thoracic spine disability, cardiovascular disability to include hypertension (blood pressure was recorded at 110/70 at that time), or diabetes mellitus.  The Veteran did answer affirmatively as to whether he had "high or low blood pressure" on a medical history collected at separation. 

No post-service clinical evidence demonstrating the existence of any of the disabilities at issue was of record at the time of the November or December 1978 rating decisions.  The November 1978 rating decision denied service connection for a thoracic spine disability and hypertension on the basis of there being no disability shown associated with either condition.  The denial of service connection for diabetes, as set forth in the notification letter that followed the December 1978 rating decision, was based on a determination that the condition was not shown to have been incurred in or aggravated by service.  The December 1978 rating decision noted that diabetes had not been shown within one year of service and that there  was no relationship between a psychiatric disability (claimed by the Veteran to have resulted in diabetes) and service.  

The evidence added to the record since the November 1978 and December 1978 rating decisions includes the Veteran's service personnel records, private treatment records, VA treatment records, and statements by the Veteran and his representative.  Some of this evidence is new, to include VA clinical records dated in 2004 that include problem lists that include diabetes mellitus.  These records also refer to lumbar disability (for which service connection has been denied), to include lumbar disc disease and surgery referenced on an October 2012 VA examination reports, but do not reflect thoracic spine disability.  

None of the evidence added to the record since the November and December 1978 rating decisions, to include the "new" evidence as described above, contains any clinical findings or medical opinions linking a current disability due to thoracic spine disability, a cardiovascular disability to include hypertension, or diabetes mellitus to service, nor does it contain any evidence suggesting that arthritis of the thoracic spine, a cardiovascular disability to include hypertension, or diabetes was shown within one year of service so as to warrant service connection on the basis of a chronic disease under the provisions of C.F.R. § 3.309(a).  The Board also notes that the service personnel records do not, nor does any other reliable evidence of record, indicate that the Veteran served in the Republic of Vietnam during the time period that ischemic heart disease and diabetes are presumptively presumed to have been the result of exposure to herbicides; as such, the presumptions for service connection based on exposure to herbicides codified at 38 C.F.R. § 3.309(e) are not for application.  

Given the above and in view of totality of all the evidence of record, to include the fact that it was not for several decades after service that hypertension and diabetes were clinically demonstrated, the Board finds that no evidence received since the November and December 1978 rating decision raises a reasonable possibility of substantiating the claims for service connection for a thoracic spine disability, cardiovascular disability to include hypertension, or diabetes mellitus.  See Cox v. Brown, 5 Vet. App. 95 (1993) (records showing treatment years after service which do not link the post-service disorder to service in any way are not considered new and material evidence).  As such, the Board must find that new and material evidence has not been received to reopen the claims for service connection for a thoracic spine disability, cardiovascular disability claimed as hypertension, or diabetes mellitus.  38 C.F.R. § 3.156(a).   

With regard to any statements submitted by and on behalf of the Veteran since the November and December 1978 rating decisions, the credibility of such statements must be presumed for the purposes of determining whether a claim may be reopened.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  To the extent any of these statements are considered new, the matter of whether an orthopedic disability involving the spine, disease affecting the cardiovascular system, or disease affecting an internal physical process such as diabetes may be attributed to an incident, symptomatology, or pathology that may have occurred in service is a complex medical matter beyond the expertise of a layperson such as the Veteran or his representative.  Kahana, Woehlaert, supra.  As such, the lay testimony is not new and material evidence.  Moray v. Brown, 5. Vet. App. 211 (1993) (lay assertions on medical causation do not constitute material evidence to reopen a previously denied claim).

In short as the Board concludes, even under the standard review contemplated by Shade, that new and material evidence has not been received, the criteria for reopening the claims seeking service connection for thoracic spine disability, a cardiovascular disability to include hypertension, and diabetes mellitus are not met.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).    

B.  Service Connection Claims

1.  Psychiatric Disability

In May 2010, the Veteran contended that although he had reported a history of nervousness at service entry, by the time of his discharge examination in April 1961, his mental condition had worsened, with symptoms that included frequent trouble sleeping, nightmares, and depression or excessive worry.  He contended that these several complaints were demonstrative of an increase in severity of psychiatric distress during service.  As such, the claim with regard to service connection for a psychiatric disability is on the basis of in-service aggravation of such disability.  

The August 1959 service entrance examination included a negative psychiatric evaluation.  One of the medical histories collected at entrance showed the Veteran reporting in the affirmative as to whether he suffered from "nervous trouble of any sort."  A March 1960 STR reflects treatment for "hyperventilation syndrome."  The psychiatric examination conducted at the April 1961 separation examination was negative.  The medical history collected in conjunction with this examination showed the Veteran answering in the affirmative as to whether he suffered from "depression or excessive worry" and "nervous trouble of any sort."  

After service, private treatment records include a diagnosis of major depression with psychotic features in March 1998.  Records show that the Veteran was hospitalized in June 2000, and diagnosed with depression and anxiety.  VA treatment records show that the Veteran continued to experience great anxiety thereafter.   

Reports from the October 2012 VA psychiatric examination conducted pursuant to the August 2011 Board remand, documented to have included a review of the claim files to include the STRs, and the electronic VA medical record, noted an impression of mood disorder due to medical illnesses and generalized anxiety disorder.  Following an extensive discussion of the history provided by the Veteran and an examination, the VA psychiatrist concluded that it was less likely than not that the Veteran's current psychiatric disability was related to service.  In providing her rationale for the opinion, she stated that there was no direct temporal relationship between the onset of mood symptoms and military service.  She also noted that 31 years had elapsed from service until the Veteran sought psychiatric treatment in 1992.  As for whether a psychiatric disability pre-existed service, the examiner stated that there was no evidence of such from a longitudinal review of the Veteran's history.  In direct response to whether any current psychiatric disability was related to the psychiatric symptoms noted on the medical history collected at separation, she made reference to her prior conclusion that current psychiatric disability was not related to service and found that "[t]hese symptoms [recorded at separation] and [the Veteran's] current mental disorder do not, in my opinion, bear any relationship."  

Applying the pertinent legal criteria to the facts summarized above, the presumption of soundness at 38 U.S.C. § 1111 applies given the negative psychiatric examination, as opposed to history, collected at entrance to service.  Smith, supra.  As such, the matter for consideration is whether this presumption has been rebutted.

Turning first to the "preexistence prong," based on the medical history collected at entrance and the theory of entitlement raised by the Veteran, the Board will concede, despite the conclusion to the contrary by the VA psychiatrist set forth above, that that there is clear and unmistakable evidence that the Veteran's psychiatric disability existed prior to service.  Such a concession by the Board is for the purposes of affording the Veteran the most beneficial standard of review with respect to his claim.   

As to the "aggravation prong," the Board finds that there is clear and unmistakable evidence that any underlying psychiatric disability, in contrast to mere psychiatric symptoms, that existed prior to service did not increase in severity beyond the natural progression of the disorder during service.  Jensen, supra; Green, supra; Hunt, supra.  The most probative evidence to this determination is the opinion by the VA psychiatrist following the October 2012 examination that there was no relationship between current psychiatric disability and service.  In this regard, the opinion included a clear conclusion with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  As it also included a thorough consideration of the relevant psychiatric history, and is not contradicted by another opinion by a mental health professional, the Board accords the opinion following the October 2012 examination great probative value. 

The Board has considered the Veteran's contention that a relationship exists between his current psychiatric disability and service.  In this capacity, the Board finds that while the Veteran is competent to attest to his psychiatric symptomatology, he is not competent to provide an opinion that the underlying pathology of his psychiatric disability was aggravated by service, or is otherwise related thereto, as he does not have the requisite professional expertise to render such an opinion.  See Woehlaert, supra.  Specifically, the question of aggravation of a mental health disorder involves a subject concerning a psychiatric process extending beyond an immediately observable cause-and-effect relationship.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's statements, and any proffered on his behalf by his representative, is nonprobative evidence. 

Therefore, based on the uncontradicted opinion by a mental health professional following the October 2012 VA examination, the Board finds that there is clear and unmistakable evidence that the Veteran's psychiatric disability did not permanently increase in severity beyond its natural progression in service.  As such, the Board concludes that there is clear and unmistakable evidence that the Veteran's psychiatric disability existed prior to service and was not aggravated by service. Consequently, the presumption of soundness has been rebutted and the Veteran's psychiatric disability is found to have pre-existed service.  Additionally, for the same reasons discussed above, the Board finds that, based on the competent and probative evidence of record, to specifically include the opinion following the October 2012 VA examination, the Veteran's pre-existing psychiatric disability clearly and unmistakably was not aggravated by his military service.

The Board has considered the applicability of the benefit of the doubt doctrine. However, the preponderance of the evidence is against the Veteran's claim for service connection for a psychiatric disability.  As such, that doctrine is not applicable, and this claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 49. 



2.  Right Foot Injury, Left-sided Rib Cage Disability, Arthritis

A December 1960 STR reflects treatment after a heavy object fell on the Veteran's right foot.  An x-ray of the right foot conducted at that time was negative, and no diagnosis with respect to the foot was made at that time.  X-rays conducted in April 1961 were negative for any evidence of a fracture in the ribs of the left hemithorax.  The April 1961 separation examination was negative for right foot or rib cage disabilities as well as arthritis.  The medical history collected at separation from service showed the Veteran reporting in the affirmative as to whether he had "cramps in your legs," "foot trouble," and "arthritis or rheumatism."  

In the Veteran's original claim for service connection filed in October 1978, he made no reference to a foot injury, rib injury, or arthritis, and it was not until October 2005 that the Veteran filed claims for service connection for these disabilities.  VA examinations addressing these disabilities, as requested by the Board in its August 2011 remand, were accomplished in October 2012.  The reports from this examination document review of the claims file.  

First with respect to a right foot injury, the October 2012 VA examination reports note the in-service right foot injury in which a heavy object (described as an ammunition box) fell on the right foot.  A post service history of right foot pain and loss of balance was described, but the Veteran reported having no pain in the right foot "anymore" at the examination.  The physical examination of the right foot was normal with no pain on palpation.  It was also noted that an x-ray of the right foot in January 2011 was normal.  With respect to the rib cage, the Veteran denied having any current rib cage pain or disability involving the rib.  As for arthritis, the only joint pain described by the Veteran was related to the low back, a disability not at issue as service connection for spinal disability other than that involving the thoracic spine has been specifically denied as previously stated.  Bilateral calf pain was described.  The examiner noted that the Veteran had never been diagnosed with inflammatory, autoimmune, crystalline, or infectious arthritis.  It was noted that the Veteran was not receiving any rheumatologic follow-up treatment and he was not receiving any medication for a condition of this type.  

Following the examinations, the conclusion by the VA physician was that the conditions at issue were less likely than not to have been caused by an in-service injury, even, or illness.  As a rationale for the opinion, the examiner noted the lack of any evidence of a right foot or left rib disability and that there was no evidence of any history given during military service or in the years following military service to say that the conditions at issue were related to military service.  While the Board recognizes that this opinion does not acknowledge the reports from the Veteran of relevant symptoms at separation from service, the Board finds for the reasons stated below that he has not credibly reported continuity of symptoms associated with a right foot disability, left-sided rib cage disability, or arthritis from service to the present time.  Culver v. Derwinski, 3 Vet. App. 292, 297 (1992) ("It is the duty of the [Board] as the factfinder to determine credibility of the testimony and other lay evidence.")  In short, given the credibility issues as explained below, even with the relevant history reported by the Veteran at service separation, the Board finds the negative opinion following the October 2012 VA examination-which is not contradicted by any medical opinion of record and reflects consideration of the clinical evidence of record-to be highly probative evidence weighing against the claims for service connection for a right foot disability, left-sided rib cage disability, and arthritis.  See Nieves-Rodriguez, supra; Stefl, supra.  

Weighing against the Veteran's credibility, and the claims, is the fact that in his initial application for service connection submitted in October 1978, the Veteran made no reference to for a right foot disability, a left-sided rib cage disability, or arthritis.  This silence by the Veteran as to the three disabilities at issue-when otherwise speaking affirmatively-constitutes negative evidence as to the claims for service connection for these disabilities as well as to the Veteran's credibility.  The Board also finds to weigh against the Veteran's credibility, and the claims, the fact that it was not for over several decades that the Veteran fist referenced post-service complaints relating to a right foot disability, a left-sided rib cage disability, or arthritis. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Such a long post service history of relevant complaints, with no evidence of the condition within one year of separation from service, precludes a grant of service connection for arthritis on the basis of a chronic disease under the provisions of 38 C.F.R. § 3.309(a).  

Aside from any credibility issues associated with any statements in this regard, neither the Veteran nor his representative are competent to provide evidence as to such complex medical questions as to whether a right foot disability, left-sided rib cage disability, or arthritis are ethologically related to service.  Specifically, the question of the etiology of a condition is a medical subject concerning a physical process extending beyond an immediately observable cause-and-effect relationship.  As such, the question of the etiology of a right foot disability, a left-sided rib cage disability, and arthritis may not be competently addressed by lay evidence, and the Veteran's statements, or any by his representative, linking such disabilities to service is nonprobative evidence.  

The undersigned recognizes that the most recent examination did not reveal any evidence of a right foot disability, a left-sided rib cage disability, or arthritis (aside from that involving the low back that is not at issue in the decision herein), and that Congress has specifically limited entitlement to service connection for conditions  involving current disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Nevertheless, the Court has also held that the requirement of a current disability is satisfied when the claimant has a disability at any time during the pendency of the claim, even if the disability at issue resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); see also, Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (holding that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).  The Board has considered this precedent in its adjudication of the claims for service connection for a right foot disability, a left-sided rib cage disability, and arthritis and finds, for the reasons stated above, that the weight of the evidence is against a conclusion that disability associated with these conditions shown at any time during or proximate to the filing of the Veteran's claims is etiologically related to service.  

In short, the Board finds from the above that the preponderance of the evidence is against the claims for service connection for a right foot disability, left-sided rib cage disability, and arthritis.  As such, the benefit of a reasonable doubt doctrine is not applicable with respect to these claims, and the claims for service connection for a right foot disability, a left-sided rib cage disability, and arthritis must therefore be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 49. 


ORDER

New and material evidence having not been received, the claim to reopen the previously denied claim of entitlement to service connection for a thoracic spine disability is denied.

New and material evidence having not been received, the claim to reopen the previously denied claim of entitlement to service connection for a cardiovascular disability, claimed as hypertension, is denied.

New and material evidence having not been received, the claim to reopen the previously denied claim of entitlement to service connection for diabetes mellitus is denied.

Entitlement to service connection for an acquired psychiatric disorder is denied.  

Entitlement to service connection for residuals of a right foot injury is denied. 

Entitlement to service connection for left-sided rib cage disability is denied. 

Entitlement to service connection for arthritis is denied. 



____________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


